                           Case 2:17-cv-01466-JCM-NJK Document 54 Filed 10/17/18 Page 1 of 4


                     1     LUIS A. AYON, ESQ.
                           NEVADA BAR NO. 9752
                     2     AYON LAW, PLLC
                           8716 Spanish Ridge Ave., Suite 115
                     3
                           Las Vegas, Nevada 89148
                     4     Telephone:     (702) 600-3200
                           Facsimile:     (702) 447-7936
                     5     E-Mail:        laa@ayonlaw.com
                                          ars@ayonlaw.com
                     6
                           Attorneys for Eva and Ron Haus
                     7

                     8                                   UNITED STATES DISTRICT COURT
                     9                                        DISTRICT OF NEVADA
                   10
                           THE BANK OF NEW YORK MELLON
                   11      FKA                                             Case No.: 2:17-cv-01466-JCM-NJK
                           THE BANK OF NEW YORK AS TRUSTEE
                   12      FOR    THE    BENEFIT     OF   THE
                           CERTIFICATE HOLDERS OF THE                      MOTION TO EXTEND THE DEADLINE TO
                           CWLAT, INC.,                                    SERVE CONFIDENTIAL SETTLEMENT
                   13                                                      STATEMENT
                           ALTERNATIVE LOAN TRUST 2004-j09,
                   14      MORTGAGE PASS THROUGH
                           CERTIFICATES, SERIES 2004-J09,
                   15
                                          Plaintiff,
                   16      v.

                   17      PAINTED    DESERT COMMUNITY
                           ASSOCIATION; RON HAUS; EVA
                   18      BEROU; and NEVADA ASSOCIATION
                           SERVIES,
                   19
                                          Defendants.
                   20

                   21
                                  Defendants Ron Haus and Eva Berou (“Defendants”) by and through their attorneys of
                   22
                           record, the law firm of AYON LAW, PLLC, hereby files this motion to extend the deadline to serve
                   23
                           its Settlement Conference Statement to Magistrate Nancy J. Koppe. This is the first request for an
                   24
                           extension of this deadline.
                   25
                           ///
                   26
                           ///
                   27
                           ///
                   28
                           ///
 AYON LAW, PLLC                                                            1
 8716 Spanish Ridge Ave.
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                           Case 2:17-cv-01466-JCM-NJK Document 54 Filed 10/17/18 Page 2 of 4


                     1
                                  This motion is made pursuant to District Court of Nevada LR IA 6-1(a), based on the
                     2
                           following memorandum of points and authorities, the papers and pleadings on file herein and any
                     3
                           oral arguments the Court may entertain.
                     4
                                  DATED this 17th day of October, 2018.
                     5
                                                                                        AYON LAW, PLLC
                     6

                     7
                                                                                         /s/ Luis A. Ayon
                     8                                                                  Luis A. Ayon, Esq.
                                                                                        Nevada Bar No. 9752
                     9                                                                  8716 Spanish Ridge Ave., Ste. 115
                                                                                        Las Vegas, Nevada 89148
                   10
                                                                                        Attorneys for Defendants Eva Berou
                   11                                                                   and Ron Haus

                   12

                   13                          MEMORANDUM OF POINTS AND AUTHORITIES

                   14                                         I.      INTRODUCTION

                   15             This case has been referred to set a settlement conference, [ECF No. 45]. The settlement

                   16      conference is set for October 24, 2018 at 9:30 a.m. before Magistrate Judge Nancy Koppe.

                   17             On August 28, 2018, the District Court filed an Order [ECF No. 46] to set the settlement

                   18      conference and ordered each party to submit a Confidential Settlement Statements for in camera
                           review, (See: ECF No. 46, page 2, lines10-11 and 10-12), and each party to deliver its Confidential
                   19
                           Settlement Statement to chambers no later than 3:00 p.m. on October 17, 2018.
                   20
                                  Counsel for Defendants office staff member contacted the District Court on October 17,
                   21
                           2018 to request a small extension and were instructed to file a request on the court docket.
                   22
                                  Based on the foregoing, Defendants are requesting a short extension to serve the
                   23
                           Confidential Settlement Statement, pursuant to District Court of Nevada LR IA 6-1(a).
                   24
                                                            II.      LEGAL ARGUMENT
                   25
                                  A.      LEGAL STANDARD
                   26
                                  District Court of Nevada LR IA 6-1(a) states:
                   27
                                  A motion or stipulation to extend time must state the reasons for the extension
                   28             requested and must inform the court of all previous extensions of the subject
                                  deadline the court granted. (Examples: “This is the first stipulation for extension of
 AYON LAW, PLLC                                                             2
 8716 Spanish Ridge Ave.
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                           Case 2:17-cv-01466-JCM-NJK Document 54 Filed 10/17/18 Page 3 of 4


                     1            time to file motions.” “This is the third motion to extend time to take discovery.”)
                                  A request made after the expiration of the specified period will not be granted
                     2            unless the movant or attorney demonstrates that the failure to file the motion before
                                  the deadline expired was the result of excusable neglect. Immediately below the
                     3            title of the motion or stipulation there also must be a statement indicating whether
                                  it is first, second, third, etc., requested extension…
                     4
                           See LR IA 6-1(a). Pursuant to District Court of Nevada LR IA 6-1(a), Ron Haus and Eva Berou are
                     5
                           requesting a short extension serve its Confidential Settlement Statement.
                     6
                                  B.      EXCUSABLE NEGLECT EXISTS TO ALLOW THE COURT TO GRANT AN EXTENSION
                     7
                                  Due to a complex schedule, Defendant’s counsel, is not able to serve the statement according to
                     8
                           the specifications in the Order [ECF No. 46] nor to timely submit the Confidential Settlement
                     9
                           Statement before the prescribed deadline and would fail to submit the Statement by the deadline,
                   10
                           October 17, 20018 by 3:00 p.m. which is a result of excusable neglect. Defendants are requesting an
                   11
                           additional (1) day to serve the Confidential Settlement Statement up and until noon 12 p.m. on October
                   12
                           18, 2018.
                   13
                                  DATED this 17th day of October, 2018.
                   14

                   15                                                     AYON LAW, PLLC
                   16

                   17                                                      /s/ Luis A. Ayon
                                                                          LUIS A. AYON, ESQ.
                   18                                                     Nevada Bar No. 9752
                                                                          8716 Spanish Ridge Ave., Ste. 115
                   19
                                                                          Las Vegas, Nevada 89148
                   20                                                     Attorneys for Defendants Eva Berou and Ron Haus

                   21
                             Good cause has not been shown for an extension, but
                   22
                             this motion will be GRANTED as a one-time courtesy
                   23        to Defendants and their counsel. IT IS SO
                             ORDERED.
                   24        .
                             .
                   25
                             _________________________
                   26        Nancy J. Koppe
                             United States Magistrate Judge
                   27
                             October 18, 2018
                   28

 AYON LAW, PLLC                                                              3
 8716 Spanish Ridge Ave.
        Suite 115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
